Cox, J.
Plaintiff had leased a piano from defendants under a written agreement, by which he was to pay a monthly rent, the rent to be applied to the purchase-money. • Failing to pay several monthly installments, the defendants went to his house in his absence, and without any legal writ, removed the piano. Plaintiff brought an action of replevin, claiming in his petition that he had a special interest in the property, to-wit, the right of possession under the contract. On the trial the jury found for the defendant, and rendered a verdict for the full value of the piano. The court entered judgment on this verdict.
This is assigned as error.
* Held, That under the decision in Lugenbeal v. Lemert, 42 Ohio St., p. 1, a recovery could not be had in such a case for the whole value of the property taken, but only for the value of the special interest by the party suing.